—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain disciplinary rules.
Petitioner, a prison inmate, challenges the determination finding him guilty of smuggling and violating facility correspondence procedures. The charges stemmed from an investigation conducted by a correction officer who discovered that petitioner was sending mail containing money to a third party and then having it sent on to another inmate. Petitioner’s claim that the misbehavior report erroneously stated the wrong date is without merit. Because the misbehavior report contained adequate detail to provide petitioner with notice of the charge against him, we conclude that the minor date discrepancy was a harmless technical defect (see, Matter of Alvarado v Goord, 252 AD2d 650). Finally, the misbehavior report, documentary evidence and hearing testimony, combined with the inferences that can be drawn therefrom (see, Matter of Phillips v Goord, 252 AD2d 642), provide substantial evidence of petitioner’s guilt (see, Matter of Rivera v Coombe, 231 AD2d 790).
Cardona, P. J., Mercure, Crew III, Peters and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.